                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

GREGORY MICHAEL LEWIS,                        §
# 10124152,                                   §
                                              §
                  Plaintiff,                  §
                                              §                   CIVIL ACTION
vs.                                           §               NO. SA-19-CA-622-DAE
                                              §
D.B.I. SERVICES, ET AL.,                      §
                                              §
                  Defendants.                 §

                                            ORDER

       Before the Court are Plaintiff Gregory Michael Lewis’ 42 U.S.C. § 1983 Civil Rights

Complaint [#1] and Application to Proceed In Forma Pauperis (IFP) [#2].            A civil rights

complaint may not proceed until the plaintiff has paid the $400 filing fee or the plaintiff is

granted leave to proceed IFP. Plaintiff Lewis has not paid the filing fee, and his IFP application

is incomplete because it is not accompanied by a Nueces County Jail institutional trust fund

account statement showing deposits and balances to his institutional account for the previous six

months. The court will allow Plaintiff twenty-one (21) days to pay the filing fee or submit a

current Nueces County Jail institutional trust fund account statement in support of his IFP

motion. If Plaintiff fails to comply with this Order, his Complaint may be dismissed for failure

to prosecute and failure to comply with the orders of this Court. See Fed. R. Civ. P. 41(b). Thus,

       IT IS ORDERED that within twenty-one (21) days of this order Plaintiff shall pay the

filing fee or submit a current Nueces County Jail trust fund account statement.




                                                  1
IT IS SO ORDERED.

SIGNED this 27th day of June, 2019.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                      2
